Title: From Thomas Jefferson to United States Senate, 2 December 1807
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States.
                        Dec. 2. 1807
                  
                        I nominate Daniel Symmes of Ohio to be Register of the land-office at Cincinnati
                        Samuel Gwathney of Indiana to be Register of the land-office at Jeffersonville in Indiana.
                        Thomas G. Gibson of Ohio to be Register of the land office at Canton in Ohio.
                        Edmund H. Taylor heretofore (and perhaps yet) of Kentuckey to be Reciever of public monies at
                            Jeffersonville.
                        John Sloane of Ohio to be Reciever of public monies at Canton in Ohio.
                        David Ziegler of Ohio to be Surveyor of the port of Cincinnati.
                        George Joy of Massachusets (now in London) to be Consul for the United States at Rotterdam.
                        John Martin Baker late Consul at Majorca to be Consul at Tarragona in Spain
                        
                            
                        
                        Th: Jefferson
                     
                  
                    